Fairhurst, J.
¶64 (concurring) — Before a parent’s fundamental rights can be terminated, the Department of Social and Health Services (Department) has the burden to prove by clear, cogent, and convincing evidence that “all necessary services, reasonably available, capable of correct*496ing the parental deficiencies within the foreseeable future have been expressly and understandably offered or provided.” RCW 13.34.180(1)(d), .190(1)(a)(i). The Department has failed to offer or provide certain services that were “ ‘needed to address a condition that precludes reunification of the parent and child’ ”—namely, services designed to address the failing attachment bond between the father, J.M., and his daughter, K.M.M. Majority at 480 (quoting In re Dependency of A.M.M., 182 Wn. App. 776, 793, 332 P.3d 500 (2014) (citing In re Welfare of C.S., 168 Wn.2d 51, 56 n.3, 225 P.3d 953 (2010))).
¶65 The trial court acknowledged that J.M. never received certain necessary services, finding that “[a] 11 services reasonably available, capable of correcting the parental deficiencies within the foreseeable future, have been offered or provided to the father with the exception of reunification services.” Clerk’s Papers (CP) at 107 (emphasis added). Based on the record and the trial court’s findings, the Department’s failure to provide such services contributed to K.M.M.’s detachment from her father: “In 2011, the relationship between [K.M.M.] and her father was at a critical juncture and the provision of reunification therapy at that time may have prevented her from extinguishing her attachment to her father.” CP at 108.
¶66 But instead of providing the opportunity for J.M. to repair this relationship with relevant services, the Department worked on K.M.M.’s attachment issues through her individual therapy, which her foster parents were invited to participate in. Ultimately, K.M.M. refused to engage with her biological family and instead identified only with her foster parents, which “severed” the “parent child relationship” and “attachment bond” between J.M. and K.M.M. Id.) see also CP at 127-28 (“[T]he tenuousness of her attachment to her father during that time period was more easily extinguished because she was working hard on facilitating attachments with adults, who happen to be her foster parents.”).
*497¶67 Despite J.M.’s need for reunification services (particularly regarding attachment and bonding) during a critical point in K.M.M.’s dependency, the trial court concluded that the Department met its burden under RCW 13.34.180(1)(d) because, by the time of the termination proceedings, K.M.M.’s detachment from her father had exacerbated to the point that additional services could not remedy their relationship, at least not without severely harming K.M.M. The majority upholds this decision.
¶68 I write separately because I am concerned that this emphasis on the harmfulness of reunification therapy and services at the time of the termination trial allows the Department to avoid its statutory duty to provide services at a time when they would be most helpful to promoting family reunification, then terminate parental rights based on circumstances that may have been avoided had the Department timely fulfilled its duty to provide services.
¶69 The majority holds that attachment and bonding services were not “necessary services” under RCW 13.34.180(1)(d) because it would be futile for the Department to offer them. Majority at 483. The majority focuses on three major reasons to support its conclusion of futility. First, the majority asserts that K.M.M.’s detachment from her father was so severe by the time of the termination trial that no further services could remedy that relationship, at least not without harming K.M.M. Id. Second, the majority claims that J.M.’s lack of empathy toward K.M.M.’s needs rendered additional services futile. Id. at 484. Third, the majority points to J.M.’s mental health issues as evidence that “attachment and bonding therapy would be ineffective.” Id. at 485. I cannot agree that these rationales support a finding of futility given the Department’s failure to even offer attachment and bonding services and considering J.M.’s willingness and demonstrated completion of all other necessary services.
*498I. Timeliness of reunification services
¶70 It is undisputed that K.M.M. had special needs involving her attachment to adults and that J.M. was never offered any sort of attachment and bonding services that would allow him to adequately respond to those needs. The majority admits that J.M. was willing to participate in such services, but claims that it is simply too late now. By jumping so quickly to a conclusion of futility, the majority fails to take into account significant factors, such as J.M.’s willingness and ability to complete all services, the crucial need for such services during the dependency, and the effect that the Department’s failure to offer those services had on K.M.M.’s detachment from her father. The majority also seems to expand the scope of the judicially created futility doctrine.
¶71 The trial court repeatedly emphasized that its decision to terminate parental rights had nothing to do with J.M.’s parental deficiencies. CP at 108 (“[i]t is not due to parental deficiencies” that K.M.M. would no longer engage with her biological family; “[t]hrough no fault of the father, [K.M.M.] had taken the strong position that she did not want to engage in visitation”), 109 (“The lack of the attachment bond is not due to any of [J.MJ’s parental deficits. [J.M.] ’s parental deficits have been corrected. The father here has successfully participated in the court ordered rehabilitative services and has remedied these individual parental deficits.”). According to the trial court, “The record is replete with the father’s willingness to enter into, to attend, make progress in, and complete all of the services that were offered to him by the State.” CP at 120. The trial court also concluded that J.M. was an “appropriate parent” to his other daughter. CP at 109, 133.
¶72 J.M. worked hard to complete all of the services the Department offered, and he remedied all of his parental deficiencies, yet ultimately his parental rights were still terminated without the Department ever offering him necessary *499attachment and bonding services. Given J.M.’s positive history of completing all services, the Department cannot now claim that attachment and bonding training would be futile when it did not even attempt offering him that sort of therapy. The majority’s conclusion that additional services would be futile disregards essential aspects of our futility doctrine and creates a new exception.
¶73 The majority’s own definition of “futile” states, “The provision of services is futile where a parent is unwilling or unable to participate in a reasonably available service that has been offered or provided.” Majority at 483 (emphasis added). Based on this definition, a service cannot be futile when the Department has never even offered it. Similarly, in B.P. we noted that the futility rule “derives from cases in which the State made repeated offers of services but eventually gave up after the parent refused to accept any of those offers.” In re Parental Rights to B.P., 186 Wn.2d 292, 316 n.5, 376 P.3d 350 (2016). In that case, we reversed a termination order under RCW 13.34.180(1)(d) for failing to provide necessary attachment and bonding services. We noted that such services would not be futile where the parent had “accepted every offer of services and did exceptionally well” in the limited services that the Department did provide to address the parent’s relationship with the child. Id.
¶74 Based on these definitions of “futility,” I cannot say that attachment and bonding services would be futile in this case given J.M.’s dedication to all other services offered and the Department’s undisputed failure to ever offer such services, especially during a time period that the trial court identified as “critical” to saving the parent-child relationship. CP at 108, 118, 127, 134.
¶75 Notably, the Department’s failure to timely provide attachment and bonding services contributed to K.M.M.’s detachment from her father. Although K.M.M. expressed a desire to be adopted and that she no longer wanted to see her biological parents at a time when visits and services *500with her parents were still ongoing, K.M.M.’s counselor failed to advise the Department about these sentiments or to explore possible need for attachment or reunification services for the biological parents. CP at 126. The trial court’s written findings explain that the Department offered services for K.M.M. to develop secure attachments to adults, but then she ultimately attached only to her foster parents and severed her relationship with her biological parents. CP at 107-08.
¶76 As the trial court’s oral ruling explains more fully, the Department’s failure to offer reunification therapy for J.M., particularly considering K.M.M.’s individual therapy that encouraged attachments to her foster parents, directly impacted K.M.M.’s detachment from J.M. See CP at 129 (K.M.M.’s refusal to visit her biological parents “is a circumstance ... or a combination ... of a lapse of time, not striking while the iron was hot[ ] in terms of getting reunification therapy started in 2011 [,] ... and the focus of all of the therapy, which was to facilitate [K.M.M.] to shore up and encourage her to form secure attachments with adults.”), 134 (“[T]here was a failure to provide reunification therapy at a critical juncture!;] . . . because there was that failure, [K.M.M.] was allowed to form a strong attachment bond with her foster parents such that . . . that relationship between her dad and her cannot now be repaired without great harm being caused to [K.M.M.].”), 134-35 (“The relationship is not due to a parental deficiency today. It is due, as I said, to that earlier moment in time, which was missed in terms of the ability for [K.M.M.] and her dad to reunify.”); see also CP at 118 (the critical services “capable of correcting the parental deficiencies within a foreseeable future were not provided at a time when those deficiencies or those problems could have been corrected”).
¶77 I am deeply troubled that the Department’s failure to provide necessary attachment and bonding services in a timely manner appears to be the main reason that reunification is no longer available between this parent and his *501child. In contrast to the cases in which the Department has offered services but the parent refuses to take advantage of them, there are no such grounds for a finding of futility here.13
2. Empathy
¶78 The second reason the majority claims that attachment and bonding services would be futile involves J.M.’s supposed “lack of empathy for K.M.M.’s needs.” Majority 484. However, the examples cited by the majority point more to J.M.’s lack of understanding of K.M.M.’s unique needs and how he should respond to them. This is exactly why additional services are necessary, not a reason to claim that they would be futile. See 1 Verbatim Report of Proceedings (VRP) (Oct. 29, 2013) at 112 (explaining that family therapy can help a parent to meet the child’s emotional needs). From the record, it appears that understanding K.M.M.’s specialized needs was a prerequisite for any adult hoping to establish a parental bond with her. See 1 VRP at 67. As we stated in C.S., “When a ‘condition’ precludes reunion of parent and child, as here, regardless of whether it can be labeled a ‘parental deficiency,’ the State must provide any necessary services to address that condition as set forth in RCW 13.34.180(1)(d).” 168 Wn.2d at 56 n.3; accord B.P., 186 Wn.2d at 316 n.6.
¶79 I find it notable that the Department offered K.M.M.’s foster parents some sessions on “how to meet her needs” and “attachment,” but J.M. did not receive such services. See 1 VRP at 99-101. I agree with the majority that the Department is not necessarily obligated to provide bio*502logical parents with services that are “identical” to those provided to foster parents. Majority at 488. However, in C.S., a case that is in many ways analogous to the one at issue, we reasoned that when the Department recognizes that certain available services are necessary and capable of remedying the very deficiency that is preventing reunification and the Department fails to offer those services to the biological parent when the same services have been offered to the foster parent, termination is improper. 168 Wn.2d at 55-56.
¶80 In that case, the child, C.S., was diagnosed with attention deficit hyperactivity disorder, oppositional defiant disorder, obsessive-compulsive disorder, and sensory integration disorder, all of which made it difficult for adults to manage C.S.’s behavior at times. Id. at 55. The foster mother faced various difficulties in controlling C.S. until the Department placed C.S. on medication and provided the foster mother with training on how to effectively manage C.S. Id. at 55-56. The combination of medication and proper training proved successful. Id. at 56. Although C.S.’s biological mother had remedied the underlying parental deficiencies that justified the dependency, the Department did not offer her the same services because it believed the services would be futile. Id. at 56 n.2. The trial court acknowledged that the biological mother had remedied her parental deficiencies but nevertheless terminated the biological mother’s parental rights, finding that she “lacked ‘the patience, presence of mind, skills, experience, time in a day, and availability to care for [C.S.] - given his special needs,’ and these conditions showed there was little likelihood C.S. could be returned to [his biological mother] in the near future.” Id. at 55 (first alteration in original). We reversed, holding that because medication and training were necessary to address C.S.’s behavioral problems regardless of who was caring for him, and because the training was not offered to his biological mother, RCW 13.34.180(1)(d) had not been met and termination was im*503proper. Id. at 56. The fact that the Department provided training for his foster parent and medication for C.S. in order to control C.S.’s behavior indicated that proper services were not only available, but that they were necessary in order to permit any adult to care for C.S. and his special needs.
¶81 Like the mother in C.S., J.M. completed every offered service and remedied each parental deficiency underlying the initial dependency and termination. CP at 109. Importantly, according to K.M.M.’s therapist’s testimony, the attachment and bonding services that K.M.M. received and her foster parents were able to participate in were essential for K.M.M. to form healthy attachments to adults and for her foster parents to be able to understand and address K.M.M.’s behavior. 1 VRP at 67-68, 106; see also CP at 107. In other words, attachment and bonding services were required in order to address K.M.M.’s unique issues, and therefore should have been deemed “necessary” under RCW 13.34.180(1)(d). As in C.S., the fact that certain services (here, attachment and bonding services) were available to K.M.M.’s foster parents and proved successful in addressing K.M.M.’s behavioral and attachment issues indicates that such services were not only available to J.M., but that the services may have been successful had they been timely provided to J.M. Unlike the majority, I do not blame J.M.’s misunderstanding of his daughter’s needs on his lack of empathy, but rather on the Department’s failure to provide training and services for J.M. to understand and address her unique needs.
3. Mental health
¶82 Finally, the majority suggests that it would have been futile for the Department to offer additional services because J.M. failed to complete mental health treatment. However, this conclusion is directly contradicted by the trial court’s findings. Although the trial court acknowledged J.M. may have had some mental health issues, the court *504found that his mental health needs and treatment were wholly distinct from his parenting capabilities. CP at 107, 121-24, 132. In addition, the trial court repeatedly emphasized that J.M. completed all services offered that were relevant to his parental deficiencies. CP at 109, 120. Substantial evidence in the record supports these findings. Given the unrelatedness of J.M.’s mental health and his successful track record in all relevant services, I would not find the provision of additional services futile. See C.S., 168 Wn.2d at 56 (disavowing the Department’s argument that additional services would be futile when biological mother had complied with all offered services, remedied underlying parental deficiencies, and was not offered services that could have permitted reunification).
4. Conclusion
¶83 I cannot agree that the Department fulfilled its burden of providing necessary services under RCW 13.34.180(1)(d) by showing that additional services would be futile due to J.M.’s empathy or mental health issues. Despite all efforts on J.M.’s part, the court has terminated parental rights because the severed parent-child relationship between K.M.M and J.M. is now beyond repair. I am very concerned that K.M.M.’s detachment from her father was exacerbated by the Department’s failure to provide necessary services in a timely manner.
¶84 However, I recognize that under the express terms of RCW 13.34.180(1)(d), necessary services must be “capable of correcting parental deficiencies within the foreseeable future.” (Emphasis added.) At the termination proceeding, testimony from the mental health experts and other witnesses consistently agreed that the lack of attachment between J.M. and K.M.M. was so severe that there were no longer any services available that could promote reunification. See CP at 108 (noting the “severed” parent-child attachment bond and stating, “Everyone has agreed and testified that there is no reasonable probability that reuni*505fication therapy, or any other kind of therapy, can remedy this situation within the foreseeable future”). Based on the language of RCW 13.34.180(1)(d), which requires “necessary services” to be capable of remedying deficiencies “within the foreseeable future,” coupled with the consistent agreement that no services could repair the attachment bond once it was severed, I must reluctantly affirm the termination order. Despite the Department’s failure to provide essential services at a time when they could have helped promote reunification, I cannot ignore the legislature’s choice to include the term “within the foreseeable future” with its definition of “necessary services” and the reality that there are no longer any services that could correct the severed parent-child bond. Therefore, I must ultimately concur in the majority’s decision to affirm the termination order, but not without emphasizing J.M.’s commendable efforts in attempting reunification and expressing my frustration and disappointment with the Department’s failure to provide essential reunification and attachment services at a time when they may have preserved and strengthened the now failed bond between K.M.M. and J.M.
Wiggins and Gordon McCloud, JJ., concur with Fairhurst, J.

 See, e.g., In re Welfare of Aschauer, 93 Wn.2d 689, 699 n.6, 611 P.2d 1245 (1980) (stating that offering services would be futile because “the mother was unwilling to move from Portland, and thus the department could not effectively offer her services’’); In re Welfare of Hall, 99 Wn.2d 842, 850, 664 P.2d 1245 (1983) (“This is not a case where a parent refused services or referrals which were actually offered.’’ (citing In re Termination of Parent-Child Relationship of Jones, 436 N.E.2d 849, 853-54 (Ind. App. 1982))); In re Welfare of M.R.H., 145 Wn. App. 10, 26, 188 P.3d 510 (2008) (finding services futile “[w]here the Department offers services but the parent refuses to participate’’).